Citation Nr: 1226463	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1988 to April 1989 and from September 2004 to November 2005 as well as during periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In December 2010, the claim was Remanded by the Board for further development and is now ready for disposition.  Additionally, the December 2010 Remand addressed a claim of service connection for gastroesophageal reflux disease (GERD), which was subsequently granted by the RO/AMC. As such, the claim is no longer on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic left shoulder disability was not shown in service, degenerative changes of the left shoulder was not shown within one year of service discharge, and, the Veteran's currently diagnosed left shoulder disability is not shown to be related to service.  


CONCLUSION OF LAW

A left shoulder disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2008.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's available service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  Personal statements and argument is also included in the record.  As part the December 2010 Remand, the RO/AMC was directed to contact the Veteran's reserve unit and request and associate records regarding the Veteran's dates of ACDUTRA and INACDUTRA as well as any missing or incomplete service treatment records.  The Board noted that service treatment records from the Veteran's first period of service were largely missing and that records from the second period of service, as well as any Reserve treatment records, were incomplete.  

A review of the file reveals that RO/AMC requested records from the Army Reserve Unit as well as the U.S. Human Resources Command (USHRC).  The Army Reserve Unit did not respond to two requests.  Additional requests would seem futile.  However, more importantly, the USHRC submitted all of the available service personnel and medical records, which includes records from the Reserves.  Thus, while the Army Reserve did not respond, VA was ultimately provided copies of the requested records.  

The Board acknowledges that the RO/AMC request to the USHRC only requested records pertaining to the Veteran's ACDUTRA.  However, the records request that was received from Defense Personnel Records Information Retrieval System (DPRIS) through the USHRC asked for all of the Veteran's available records.  No limits were placed.  The Board finds that the RO/AMC substantially complied with the Board's request for records.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").
 
Similarly, the Board acknowledges that the USHRC only sent a summary of points associated with periods of ACDUTRA, but not the actual dates of ACDUTRA or INACDUTRA.  The USHRC indicated that they had contacted the National Personnel Records Center (NPRC) and that the NPRC did not have the Veteran's service personnel file.  Again, the Veteran is not prejudiced by this oversight because in response to the request for records, the USHRC ultimately submitted all available service personnel and medical records.  Further, even if the dates were obtained, as discussed in the analysis below, the dates of ACDUTRA or INACDUTRA would not demonstrate a specific injury or disorder of the left shoulder in service.  A remand for additional personnel records would unduly delay resolution of this matter.  

Additionally, in compliance with the Board's December 2010 Remand, the Veteran was afforded a VA examination regarding his claimed left shoulder disorder in June 2011.  The Board finds that the examination report is an adequate report upon which to base a decision as the examiner reviewed the claims file, acknowledged the Veteran's statements regarding joint pain in service, and conducted a thorough interview and physical examination.  
 
Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  In addition to the regulations cited above, service connection for certain diseases, such as arthritis (degenerative changes), may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Veteran has a current diagnosis of left shoulder degenerative changes.  He thereby meets the requirements of  Shedden element (1).  However, as the Veteran was not diagnosed with degenerative changes in the left shoulder until February 2007, over one year following his second period of service, service connection is not warranted on a presumptive basis.  

Turning to element (2) of the Shedden analysis,  service treatment records do not indicate a specific left shoulder injury or disorder.  Reference is made to an August 2005 post-deployment health questionnaire wherein the Veteran reported having swollen, stiff, or painful joints.  However, the fact remains that there is no objective evidence of a chronic left shoulder disorder in service.  Indeed, the Veteran reported that he self-medicated with over-the-counter analgesics to avoid having to report to sick bay and compromise his work during service.  See Veteran's Statement dated May 2008.  The Veteran is competent to report that he was experiencing shoulder problems at the time he referenced having painful joints in August 2005.  However, for reasons stated below, such a statement is not necessarily deemed credible.  In-service incurrence is not shown.

The Veteran also reports continuous symptoms since service.  The Board is required to assess the credibility and probative weight of all relevant evidence.  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 133.  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran is competent to report symptoms such as left shoulder pain and stiffness because these symptoms require only personal knowledge as they come to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's reported history of continuity of symptoms is not credible.  The Board's attention is initially drawn to the fact that his claims for service connection in September and November 2006 made no reference to a left shoulder disorder but did identify other orthopedic problems.  Had he been experiencing chronic and continuous shoulder problems since service, the Veteran has provided no explanation as to why he did not file a claim contemporaneous to his earlier claims.  Over a year passed.  See Shaw v. Principi, 3 Vet. App. 365   (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board also finds it significant that he did not report any left shoulder problems at his November 2006 general medical examination even though he reported other problems related to other joints including his knees and back, in addition to his complaints regarding diabetes, high blood pressure, and a skin rash.  Such weighs against the Veteran's assertion of having chronic left shoulder problems since service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Similarly, the earliest VA outpatient treatment record noting reports of left shoulder complaints is dated in January 2007 even though the record indicates he sought treatment at VA for other disorders beginning in June 2006.  

The Board acknowledges that treatment records from the Veteran's Reserve treatment were not available.  However, a review of the Veteran's first visit to the primary care clinic in June 2006 did not indicate any reports or complaints of left shoulder pain at that time or even a history of the same.  He even denied having any problem with joint pain at that time.  And, the first report of left shoulder pain in the January 2007 VA treatment record did not include any report regarding having had a history of left shoulder pain since service.  

Thus, for the reasons set for above,, the Board finds the Veteran's statements are not credible and assigns no probative value to the Veteran's purported continuity of left shoulder symptomatology since service.  

Next, service connection may be granted if a nexus exists between service and the current left shoulder disorder.  In this case, the Veteran underwent a VA examination in June 2011 and the Board finds the report compelling and is afforded significant probative weight.  The VA examiner opined that the Veteran's left shoulder disorder was less likely than not related to his military service.  The VA examiner reasoned that the X-ray findings of degenerative changes occur as a normal process of aging.  The examiner also noted that the claims file was silent for any specific left shoulder condition during or after service.  The Board affords the VA examination report a high probative value as the examiner considered the Veteran's August 2005 report of swollen, stiff, and painful joints in reaching his conclusion and offered sound rationale for the conclusion.

VA outpatient treatment records do not support a finding that any current left shoulder disorder is related to service.  Similarly, the private treatment records do not relate to the left shoulder disorder and do not support a finding of any nexus between the current left shoulder disability and service. 

The Board has also considered the Veteran's statement that his current disorder is related to his joint pain in service.  The Board finds that the Veteran's statements are of limited probative value as he is not competent to determine that the symptoms he experienced in service are related to his current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  Because causation of degenerative changes is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his left shoulder disorder are afforded little to no probative weight.  The Board places a higher probative value on the June 2011 VA examiner's opinion as he expressed adequate rationale and is experienced in determining the etiology of shoulder disorders.  

Based on the foregoing, Shedden element (3) has not been met.  As the weight of the evidence is against the claim for service connection of a left shoulder disorder, the appeal for a left shoulder disorder must be denied.  




ORDER


Service connection for a left shoulder disorder is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


